Citation Nr: 9915389	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  97-30 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether income received as a per capita distribution from 
gaming activity on tribal trust property was properly 
included as countable income for purposes of improved 
disability pension benefits.


REPRESENTATION

Appellant represented by:	Brian L. Pierson, Attorney


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel





INTRODUCTION

The veteran served on active duty from October 1945 to 
August 1946.  This is an appeal from a June 1997 action by 
the Department of Veterans Affairs (VA) Regional Office, 
Milwaukee, Wisconsin, which reduced the veteran's award of 
improved disability pension and eventually terminated the 
award based on income including income received as a per 
capita distribution from gaming activity on tribal trust 
property.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.  

2.  The veteran had been in receipt of improved disability 
pension benefits for a number of years based on income 
consisting of his Social Security benefits.

3.  In August 1996, the veteran confirmed that he had 
received $888 in wages for 1993 and also $2,200 as a per 
capita payment from the Wisconsin Winnebago Business 
Committee (currently Ho-Chunk Nation) and further per capita 
payments from that source in 1994, 1995 and 1996.  The per 
capita payments resulted from gaming activity located on 
tribal land.

4.  In June 1997, the regional office reduced the veteran's 
award of improved disability pension effective in 
February 1993 and his award was eventually terminated 
effective in January 1996 due to excess income including the 
per capita payments.  


CONCLUSION OF LAW

The income received by the veteran as per capita 
distributions from gaming activity on tribal trust property 
are not excludable from countable income and are properly 
considered as income for purposes of improved disability 
pension.  38 U.S.C.A. §§  1503, 1521, 5107 (West 1991); 
38 C.F.R. §§ 3.23, 3.271, 3.272 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  

The maximum rate of improved disability pension is reduced by 
the amount of the countable annual income of the veteran.  
38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).  

In determining income for purposes of entitlement to pension 
under the improved pension program, payments of any kind or 
from any source will be counted as income during the 12-month 
annualization period in which received unless specifically 
excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  

Income of up to $2,000 per calendar year to individual Indian 
beneficiaries from trust lands or restricted lands as defined 
in 25 C.F.R. § 151.2 is excluded from countable income for 
purposes of improved disability pension benefits.  
38 U.S.C.A. § 1503; 38 C.F.R. § 3.272(r).

In 1996 the veteran reported that beginning in 1993 he had 
begun receiving per capita payments from the Wisconsin 
Winnebago Business Committee (currently Ho-Chunk Nation).  It 
was later indicated that the payments were derived from 
gaming activities conducted on tribal land.  

The veteran's representative has maintained that the per 
capita payments from gaming enterprises to tribal members are 
trust funds distributed per capita to tribal members by the 
tribe, subject to the approval of the Secretary of the 
Interior for purposes of 25 U.S. Code §§ 117a and 117b.  Such 
funds are subject to the provisions of 25 U.S. Code § 1407 by 
operation of 25 U.S.C. § 117b(a).  Under 25 U.S. Code § 1407, 
per capita payments may not be considered as income or 
resources for purposes of entitlement to veterans' benefits 
except to the extent that the per capita shares exceed 
$2,000.  It is also maintained that the per capita payments 
constitute income from trust lands for purposes of 38 C.F.R. 
§ 3.272(r). Consistent with established canons of statutory 
construction, any doubt regarding the applicability of 
25 U.S. Code § 117b and 1407 to gaming per capita payments 
must be resolved in favor of tribal members.  Accordingly, it 
is maintained that per capita payments from gaming up to 
$2,000 may not be counted in determining eligibility for 
Federally funded or Federally assisted programs.  

The question of whether amounts received as per capita 
distributions of revenues from gaming activities on tribal 
trust property were properly considered income for purposes 
of improved pension was considered by the General Counsel of 
the VA.  In a May 1997 opinion the General Counsel 
specifically held that such amounts were properly considered 
as income for purposes of improved pension.  VAOPGCPREC 21-97 
(May 1997).  

The General Counsel noted that the Indian Gaming Regulatory 
Act (IGRA) authorized Indian tribes to conduct gaming 
activities for profit on lands held in trust by the United 
States for tribes or individual Indians.  It was indicated 
that the IGRA stated that certain gaming revenues might be 
used to make per capita payments to tribe members if the 
tribe had adopted a plan to allocate revenues to the uses 
authorized by the statute and the plan had been approved by 
the Secretary of the Interior.

The General Counsel noted that her office had previously 
recognized that Title 25, United States Code, provided 
specific exclusions from income applicable to certain 
payments received by native Americans.  One such exclusion 
was codified at 25 U.S. Code §§ 117a-117c and authorized the 
Secretary of the Interior or an Indian tribe to make per 
capita distributions of funds which were held in trust by the 
Secretary of the Interior for an Indian tribe.  Pursuant to 
25 U.S. Code § 117b(a), which incorporated by reference 
statutory provisions codified at 25 U.S. Code § 1407, up to 
$2,000 per year of such per capita payments were excluded 
from income for purposes of any Federal or Federally assisted 
program.  A separate exclusion from income was provided by 
25 U.S. Code § 1408 which stated that up to $2,000 per year 
received by an individual Indian as income derived from such 
individual's interest in trust or restricted lands would be 
excluded from income for purposes of any Federal or Federally 
assisted program.

The General Counsel noted that their office had been informed 
by the Bureau of Indian Affairs that tribal gaming proceeds 
were not held in trust by the Secretary of the Interior but 
that the tribes retained possession and control of such 
proceeds. Nothing in the IGRA authorized the Secretary of the 
Interior to hold gaming proceeds in trust for a tribe.  
Although the IGRA authorized the Secretary of the Interior to 
approve or disapprove in advance a tribe's plan for 
allocation of funds held by the tribe itself, funds which 
were held by the tribe under such a plan, rather than by the 
Secretary of Interior, were not funds held in trust by the 
Secretary of the Interior within the meaning of 25 U.S. 
Code § 117a and distributed under the Per Capita 
Distributions Act for purposes of 25 U.S. Code §§ 117b(a) and 
1407.  It was accordingly held that per capita distributions 
of tribal gaming proceeds were not excluded from income for 
purposes of VA need-based programs under those provisions of 
law.  It was also held that the exclusion under 25 U.S. 
Code § 1408 applied only to income derived from individually 
owned trust lands and not to income from tribally owned trust 
lands.  

The General Counsel also questioned whether gaming proceeds 
might be considered income derived from interest in trust or 
restricted lands.  The Supreme Court had concluded that 
income received by an individual Indian which was derived 
directly from allotted trust land was exempt from Federal 
taxation but that other forms of income received by such an 
individual was subject to Federal taxation.  In applying that 
principle, the courts had consistently concluded that the 
income was derived directly from trust land where the income 
resulted principally from the exploitation or use of the land 
and its resources but not when the income resulted 
principally from a commercial business situated on trust 
land.  Accordingly, income derived from mining, logging, 
agricultural and similar activities had been held to be 
exempt from taxation.  In contrast, income resulting from 
conduct of a business upon trust lands had been held to 
result primarily from the investment and labor in the 
business enterprise and not primarily from the trust land.  
The General Counsel referred to cases where income 
representing rental value of land used in operation of 
businesses and leases of buildings was not exempt from 
taxation.  By analogy, income from gaming operations would be 
considered to derive primarily from investment in a business 
enterprise rather than from an interest in the land itself.  

The General Counsel stated that the basic standard governing 
computation of income was the same for purposes of improved 
pension, Section 306 pension, law pension and parent's DIC.  
All payments from any source had to be included as income 
unless a specific exclusion was authorized by statute.  For 
the reasons previously stated, the exclusions from income 
authorized by the Per Capita Distributions Act and 25 U.S. 
Code § 1408 were not applicable to amounts received as per 
capita distributions of gaming proceeds pursuant to the IGRA.  
The General Counsel also indicated that no other statutory 
provision had been found which would authorize the exclusion 
of such amounts from income for purposes of any of the 
referenced VA income-based benefits.  

In its decisions, the Board is bound by applicable statutes, 
the regulations of the VA and precedent opinions of the 
General Counsel of the VA.  38 C.F.R. § 20.101(a).  Since the 
VA General Counsel has held in a precedent opinion that 
amounts received as per capita distributions of revenues from 
gaming activities on tribal trust property are properly 
considered as countable income for purposes of improved 
disability pension benefits, the Board is bound by that 
opinion and favorable action in connection with the 
appellant's appeal is not in order. 

The Board has carefully reviewed the entire record in this 
case.  The evidence is not in dispute.  Clearly, there is no 
doubt as to any evidentiary matter.  There is also no doubt 
as to the legal interpretation to be afforded to the 
controlling laws and regulations, as the General Counsel has 
issued a clear and specific opinion which is controlling.  
38 U.S.C.A. § 5107.  


ORDER

The income received by the veteran as per capita 
distributions from gaming activity on tribal trust property 
was properly considered as countable income for purposes of 
improved disability pension benefits.  The appeal is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

